Citation Nr: 0614930	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  99-03 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent 
for nonfunctioning left kidney, renal artery stenosis, right 
side, status post angioplasty and stent placement, and renal 
vascular hypertension.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

In a rating decision dated in October 1997, the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) granted service connection for a nonfunctioning 
left kidney, rated as 30 percent disabling effective March 
1997.  In February 1998, the veteran submitted a claim for 
service connection for his right kidney and hypertension, 
secondary to his service-connected non-Hodgkin's lymphoma.  
By rating action dated in November 1998, the RO granted the 
claim and recharacterized the service-connected disability as 
nonfunctioning left kidney, renal artery stenosis, right 
side, status post angioplasty and stent placement, renal 
vascular hypertension.  A 30 percent rating was assigned, 
effective March 1997.  Based on the receipt of additional 
evidence, including the veteran's testimony at a hearing at 
the RO in April 1999, a hearing officer, in June 1999, 
assigned a 60 percent evaluation for the veteran's service- 
connected kidney disability, effective March 1997.  

The veteran thereafter appealed that rating to the Board of 
Veterans' Appeals (Board) which, in May 2001 and December 
2003, remanded the case for additional development of the 
record and/or due process considerations.  In March 2005, the 
Board denied the veteran's claim.  He appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court) which, pursuant to a Joint Motion entered into by the 
veteran through his representative, and by VA, remanded the 
case to the Board by means of an Order issued in December 
2005.  

In a statement dated in April 2005, the veteran's 
representative raised claims for service connection for 
impotence on a secondary basis, as well as a claim for loss 
of use of a creative organ.  Review of the record also shows 
that since that date a claim for service connection for renal 
cell carcinoma has been raised.  These matters are not shown 
to have been developed for appellate consideration, and are 
referred to the RO for action as appropriate.  

The veteran has also recently raised claims for an increased 
rating for hypertension, and for a total rating for 
compensation purposes based on individual unemployability 
based on service-connected disabilities (TDIU).  The issue of 
entitlement to an increased rating for hypertension is 
currently included in the pending appeal.  In addition, the 
question of entitlement to TDIU compensation is in essence 
rendered moot by the decision rendered herein.


FINDING OF FACT

The veteran's kidney disorder is manifested by the need for 
regular dialysis.


CONCLUSION OF LAW

The criteria for a 100 percent rating for nonfunctioning left 
kidney, renal artery stenosis, right side, status post 
angioplasty and stent placement, and renal vascular 
hypertension have been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (as in effect before 
and after January 12, 1998); 38 C.F.R. § 4.115a, Diagnostic 
Code 7500 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in February 2004 
apprised the veteran of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2005).

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially adjudicated prior 
to the provision of VCAA notice as outlined above.

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the veteran was not given prior 
to the first AOJ adjudication of the veteran's claim, the 
case was readjudicated after provision of VCAA notice and 
prior to certification of the case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 
3, 2006).  These five elements are:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Board notes that the issue on appeal involves the 
question of increased compensation, and that the several 
documents referenced above include specifics as to the 
criteria for increased compensation in the veteran's case.  
While no information was provided as to effective dates, the 
Board notes that, in view of the full grant of benefits 
awarded herein, matters as to effective date or dates are 
first to be determined by the RO, and are not the subject of 
appellate consideration at this time.  Accordingly, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard, supra.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, post service private 
medical records, and VA medical records, to include the 
reports of VA examinations.  The veteran has been afforded 
the opportunity for a personal hearing on appeal.  The Board 
has carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Legal criteria and analysis

At the outset of its analysis, the Board acknowledges the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Although the regulations do not give past medical reports 
precedence over current findings, the Board is to consider 
the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).

Separate ratings may be awarded for separate periods of time 
based on facts found ("staged" ratings) when a claim for 
increased compensation arises from an initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The following section 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes. Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a.

A 100 percent rating may be assigned for renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular.  With persistent 
edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 
to 8mg%; or, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion, an 80 percent rating may be assigned.  A 60 percent 
evaluation may be assigned with constant albuminuria with 
some edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under diagnostic 
code 7101.  38 C.F.R. § 4.115a.

A minimum 30 percent evaluation may be assigned for removal 
of one kidney.  Or rate as renal dysfunction if there is 
nephritis, infection, or pathology of the other.  38 C.F.R. § 
4.115b, Diagnostic Code 7500.

A 40 percent evaluation may be assigned for hypertensive 
vascular disease (essential arterial hypertension) when the 
diastolic pressure is predominantly 120 or more and 
moderately severe symptoms.  Diagnostic Code 7101 (as in 
effect prior to January 12, 1998).

A 40 percent evaluation may be assigned for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) when diastolic pressure is predominantly 120 or 
more.  Diagnostic Code 7101 (effective January 12, 1998).

As was noted above, this case is the subject of a remand by 
the Court, issued in accordance with a Joint Motion.  In that 
motion, the parties noted that the evidence of record at the 
time of the Board's March 2005 decision included records that 
would indicate that the medication taken by the veteran for 
treatment of his service-connected renal vascular 
hypertension caused weakness and lethargy, which would 
warrant an 80 percent rating.

Since the Board's March 2005 decision, however, further 
evidence now associated with the claims file demonstrates 
that the criteria for a 100 percent rating is appropriate.  
In particular in a letter dated in August 2005, a private 
physician in writing to the veteran indicated, in pertinent 
part, as follows:

...[Y]ou had non-Hodgkin's lymphoma and you 
were treated with x-ray therapy, which 
lead to severe left renal atrophy.  You 
also suffer from severe atherosclerotic 
peripheral vascular disease.  At one time 
you had significant narrowing of the 
right renal artery, which required 
placement of a percutaneous stent.  You 
developed a tumor in your right kidney, 
which necessitated an operation on that 
to save your life....After the surgery, you 
made no urine and subsequent studies 
showed that your right kidney was not 
working.  Therefore, during your 
hospitalization, you were started on 
dialysis; however, your right kidney has 
not developed any renal function, and I 
am assuming that this will lead to 
permanent dialysis.

(Emphasis added.)

The veteran is service-connected for a nonfunctioning left 
kidney.  Under 38 C.F.R. § 4.115b, Diagnostic Code 7500, 
removal of one kidney (which is analogous to a nonfunctioning 
kidney) is rated as renal dysfunction if there is pathology 
of the other kidney, as there is in this case.  Under 
38 C.F.R. § 4.115a, renal dysfunction requiring regular 
dialysis is rated as 100 percent disabling.

Based on the August 2005 letter, therefore, the Board finds 
that the evidence supports the award of a 100 percent rating 
for the veteran's renal disability, based on the need for 
regular dialysis.  The Board notes, in that regard, that the 
inference of the parties in the Joint Motion, to the effect 
that an 80 percent rating had been warranted for the 
veteran's renal disease, also results in the award of a 100 
percent rating based on the combined rating schedule 
(38 C.F.R. § 4.25) when the veteran's other current service-
connected disabilities, and the ratings assigned therefor, 
are considered.  See Fenderson, supra.


ORDER

A 100 percent schedular rating for nonfunctioning left 
kidney, renal artery stenosis, right side, status post 
angioplasty and stent placement, and renal vascular 
hypertension is granted, subject to the laws and regulations 
governing the disbursement of VA compensation.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


